Citation Nr: 9933225	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

2.  Entitlement to service connection for headaches as a 
result of exposure to herbicides.  

3.  Entitlement to service connection for residuals of left 
leg laceration with left knee disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1962 
and from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In his November 1997 VA Form 9, the veteran noted that he did 
not desire a hearing before the Board.  However, he also 
indicated that he would personally appear at a local VA 
office before a member of the Board.  In a letter dated in 
May 1999, the RO requested that the veteran clarify whether 
he wished to have a hearing.  There was no response.  In 
August 1999, the RO telephoned the veteran to verify whether 
he desired a hearing.  The veteran's response was that he 
wished to speak with his attorney and would provide a 
response within a week.  Again, no response.  The RO followed 
up with two additional phone calls and left messages, which 
were not returned.  The RO and the Board finds that the 
veteran's silence in this matter to mean that he does not 
wish to have a hearing.  Therefore, the issues on the Title 
Page are properly before the Board.  

In a December 1998 rating decision the RO denied service 
connection for hearing loss and post-traumatic stress 
disorder.  There is to date nothing in the claims folder 
indicating disagreement with the rating decision, and the 
Board does not have jurisdiction over these issues.



FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
chloracne.

2.  There is no competent evidence of a nexus between the 
veteran's headaches and exposure to herbicides or service.

3.  There is no competent evidence of a nexus between 
residuals of left leg laceration with left knee disability 
and service.

4.  There is no competent evidence of a nexus between the 
veteran's tinnitus and service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
chloracne is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The claim for entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for entitlement to service connection for 
residuals of left leg laceration with left knee disability is 
not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).

Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).  Where the determinative issue is 
factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For a service-connected claim to be well-grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii) (1999).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1999) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.309(e) (1999) amended by 61 Fed.Reg. 57586-89 
(1996).  Chloracne, or other acneform disease, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if it is manifest to 
a degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d), (1999)

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998). 

Factual Background

The veteran's June 1959 examination for entrance into service 
shows that acne vulgaris, generalized was noted.  The service 
medical records reflect a complaint of retrobulbar headaches 
on one occasion in November 1965 but otherwise are negative 
for complaints of chloracne, headaches, left leg laceration 
with left knee disability, or tinnitus.  The veteran's July 
1966 separation examination showed normal evaluations, 
including skin, neurologic, lower extremities and auditory. 

The veteran underwent an Agent Orange examination in July 
1981.  At that time, reported that he was in areas previously 
sprayed with herbicides.  At that time he reported that 
beginning about seven years ago, he had experienced very mild 
dull headaches in the temporal area.  He reported that he had 
a workup, including a brain scan, which was negative.  He 
reported he has continued to have dull headaches four to five 
times a day.  He further reported that once in while he would 
get a little "zit" on his face.  He reported that he always 
had oily skin.  The results of the examination were normal.  

The veteran was accorded a VA examination in April 1996.  At 
that time, he reported that in February 1966 while in 
Vietnam, he slipped and fell and sustained a soft tissue 
injury from a nail that struck his calf.  He reported that he 
was seen by the Company medic who washed out the wound and 
put on a band-aid.  He reported that his knee might have 
jammed at the same time.  He reported current discomfort of 
the knee three to four times per month.  The discomfort was 
precipitated by the weather or walking for eight hours at a 
time. 

On examination of the left knee, range of motion was from 
neutral to 140 degrees.  There was no evidence of erythema, 
edema, or induration.  There was no evidence of joint 
effusion.  The joint appeared stable with a negative McMurray 
sign. The medial and lateral collateral ligaments were stable 
with no evidence for chondromalacia of the patella.  There 
was evidence of one-centimeter circumferential circular flesh 
scar on the medial calf of the left leg.  

The diagnoses were left leg with a history of a soft tissue 
injury from a nail with a questionable jamming injury to the 
knee with residuals and sequelae of: a well-healed scar, 
discomfort in the knee, radiographic evidence of previous 
trauma and mild degenerative changes.  

The veteran also complained of constant tinnitus.  On 
audiological examination bilateral constant tinnitus was 
noted.  

VA outpatient treatment records dated from November 1996 to 
February 1997 show that the veteran was seen with complaints 
of chronic headaches.  The diagnosis was rule out tension 
headaches.  


Analysis

Chloracne

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's in-service medical records are 
negative for the claimed disability.  Moreover, the post 
service medical records are negative for the claimed 
disability.  In the absence of a current skin disability, 
service connection is not in order.

The veteran claims that he has chloracne due to his reported 
exposure to herbicides during service.  Generally, however, 
while lay evidence is acceptable to prove the occurrence of 
an injury during active duty, it is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). 

In sum, the veteran is not competent to provide a current 
diagnosis and associate it with his active service.  There is 
no medical opinion of record attributing any acneform 
disease, to include chloracne, to the veteran's active 
service.  Since he has not presented competent medical 
evidence of the incurrence of acneform disease, to include 
chloracne, in service, the claim for the disorder must be 
denied as not well grounded.

Because the claim is not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
the claim. 38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application. The United States Court of Appeals for Veterans 
Claims (Court) has interpreted this statute as imposing an 
obligation on VA, depending on the facts of the case, to 
inform claimants of the evidence needed to render their 
claims well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence. Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.

The Board finds that the veteran has been provided with 
adequate notice of the basis for denial of his claim with 
regard to this matter and of the evidence required to support 
the claim in his statement of the case. 

Headaches

Headaches are not considered diseases associated with 
herbicide exposure under the applicable law and regulations.  
Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 do not apply, and the veteran has not presented a 
well-grounded claim for service connection for headaches on 
this basis.  Additionally, there is no competent medical 
evidence of a relationship between the veteran's headaches 
and exposure to herbicides, including Agent Orange, in 
service.  Consequently, this claim is also not well grounded 
and must be denied.

The veteran may also, as noted above, prevail if he 
demonstrates actual direct causation, but here again there is 
no evidence of chronic headaches in service nor of continuity 
of symptoms of such disease from service until the 1981 Agent 
Orange examination when he reported that they began seven 
years previously, or after service and then until 1996 when 
the disease was first found.  There is no competent medical 
evidence linking the veteran's chronic headaches to service, 
to any symptom therein or to exposure to herbicides, 
including Agent Orange, in service.  He is not competent to 
provide medical opinions as to causal relationship to service 
or exposure to herbicides.  See Grottveit.  In summary, the 
Board finds that this claim is not well grounded.

Residuals of a left leg laceration with left knee disability

As noted above, the veteran's service medical records are 
negative for a left leg laceration with left knee disability.  
There are no post service VA or private medical records 
indicating treatment for a left leg laceration with left knee 
disability, nor is there any evidence indicating that the 
veteran sought any treatment for a left leg laceration with 
left knee disability post service for which records could be 
obtained.  However, the April 1996 VA examination revealed 
residuals of a previous trauma with degenerative joint 
disease.  That examination did not relate the current 
disability to service but only to some undesignated previous 
trauma.  The examiner's recitation of history of an injury 
from a nail was only a reiteration of the history given by 
the veteran; the examiner did not provide a medical opinion 
of a link between the current findings and any incident of 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994). The veteran has not submitted such evidence.  
While he has stated that there is a relationship between 
service and his claimed disability, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the 
veteran has a current disability, he has not provided 
evidence of a nexus between his current disability and 
service.  Under these circumstances, the claim is not 
plausible and must be denied.  


Tinnitus

On VA audiometric examination the veteran reported bilateral 
constant tinnitus since 1966.  However, the examiner did not 
relate his present tinnitus to service or noise exposure 
therein, and, therefore, there is no competent medical 
evidence of a nexus between current constant bilateral 
tinnitus and service and the symptoms the veteran claims to 
have continued since service.  See Savage v. Gober, 10 Vet. 
App. 489 (1997).

The veteran's statements are not considered competent 
evidence to establish the etiology of his disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current constant bilateral 
tinnitus is the result of service or any noise exposure in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In summary, the Board finds that the veteran does not meet 
all elements of a well-grounded claim, specifically that 
element requiring competent evidence of a nexus between 
current disability and service.  Therefore, this claim must 
be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the statement of the case in which the veteran was 
informed of the reasons for the denial of his claim.  There 
is no indication of record that there is evidence pertinent 
to this case that has not yet been obtained.


ORDER

Service connection for chloracne as a result of exposure to 
herbicides is denied.  

Service connection for chronic headaches as a result of 
exposure to herbicides is denied.

Service connection for residuals of a left leg laceration 
with left knee disability is denied.

Service connection for tinnitus is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

